Citation Nr: 1243805	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for status post right total knee arthroplasty from February 1, 2008.

2.  Entitlement to a separate compensable rating for scars due to the right total knee arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to October 1975, May to August 1988, and July 1991 to February 1992.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

Historically, the Veteran filed the claim for an increased rating for the right knee disability currently on appeal in July 2007.  In an April 2008 rating decision, the RO assigned a temporary 100 percent rating for the Veteran's right knee disability from June 13, 2005, to July 31, 2005, for surgical treatment due to clear and unmistakable error found in a August 2005 rating decision that denied a claim for an increased rating.  (The August 2005 rating decision continued the assignment of a 20 percent rating for the right knee disability.)  A 20 percent rating was assigned from August 1, 2005.  However, the ratings assigned and upheld in these rating actions for the time period prior to July 2007 are not currently on appeal, as the Veteran has not perfected an appeal as to the August 2005 or April 2008 rating decisions.  Thus, the September 2007 rating decision is the only rating action currently on appeal.  

The issue of entitlement to a separate compensable rating for surgical scars due to the right total knee arthroplasty is addressed in the REMAND is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

From February 1, 2008, the Veteran's status post total right knee replacement has been manifested by severe chronic residuals, including pain and weakness; from May 12, 2010, the disability has also been manifested by lateral instability and recurrent subluxation that more nearly approximate moderate than slight.


CONCLUSION OF LAW

Status post right total knee arthroplasty warrants a 60 percent rating, but not higher, from February 1, 2008, and a separate rating of 20 percent, but not higher, from May 12, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1-4.3, 4.7, 4.10, 4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5257-5262 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in July 2007, prior to the initial adjudication of his claim in September 2007.  

In addition, the record reflects that post service VA treatment records have been obtained.  The Board recognizes that the Veteran has indicated that he receives Social Security disability benefits.  However, he has not claimed that the Social Security Administration has any records that would support his current claim.  Moreover, the record reflects that the Veteran has been in receipt of SSA disability benefits since at least March 2006.  Therefore, the Board has no reason to believe that SSA has any records pertaining to the status of the Veteran's right knee disability following the total knee arthroplasty in November 2006.  Therefore, the Board has concluded that no useful purpose would be served by remanding the case for the purpose of obtaining SSA records.  

Further, the Veteran was afforded appropriate VA examinations.  The Board finds that the examination reports are adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disability.  There is no indication that the disability has increased in severity since the most recent examination in May 2010.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.



Legal Principles 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.

The Board points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996)).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Right Knee Disability

The Veteran claims that a 100 percent rating is warranted for his service-connected right knee disability; however, he advanced this contention, at least in part, on the basis that his total right knee arthroplasty had caused hip problems.  He has since been granted service connection and 10 percent ratings for disabilities of both hips.  Those ratings are not at issue in this appeal.

The Veteran's right knee disability currently is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  This Code pertains to knee replacement (prosthesis).  It establishes a 100 percent evaluation for 1 year following implantation of a prosthesis.  Thereafter, it establishes a minimum 30 percent rating.  A maximum 60 percent rating is provided for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion, however, are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees or a 50 percent evaluation if it is in flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis of a knee at an angle of 45 degrees or more warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

The Board notes at the outset that the Veteran underwent a total right knee arthroplasty in November 2006.  The September 2007 rating decision thus assigned him a 100 percent evaluation for the period from November 29, 2006, to January 31, 2008, and a 60 percent evaluation for the period beginning February 1, 2008.

The Veteran's post-surgery medical records include a September 2007 VA joints examination report.  This report reflects that the Veteran walked with the use of a cane.  The Veteran stated that he was able to stand for fifteen to thirty minutes and was unable to walk more than a few yards.  The physical examination revealed that the Veteran walked with an antalgic gait.  Range of motion testing of the right knee revealed flexion to 90 degrees, with pain from 70 to 90 degrees.  The Veteran had additional limitation of his right knee range of motion after repetitive use due to pain, as he demonstrated right knee flexion to 70 degrees.  There was no evidence of bone loss, inflammatory arthritis, or joint ankylosis.  The examination revealed evidence of painful movement and weakness, but no crepitation, grinding, instability, or patellar or meniscus abnormality.  An associated X-ray examination revealed degenerative osteoarthritic changes with chondrocalcinosis, which was unchanged since an X-ray examination preformed in March 2006.  The examiner found the Veteran to have right knee pain following the total knee arthroplasty for severe degenerative osteoarthritis with chondrocalcinosis.  He noted that the Veteran was not employed.  The Veteran's right knee disability had no effect on his ability to feed and groom himself, but had a mild to severe effect on his other activities of daily living.

On May 12, 2010, the Veteran underwent an additional VA examination to assess the severity of his right knee disability.  He reported experiencing chronic knee pain, stiffness, weakness, frequent episodes of buckling, tenderness, decreased motion, and decreased speed of the joint.  The Veteran stated that he could stand for fifteen to thirty minutes and that he was only able to walk a few yards.  He always used a cane for assistance with ambulation.  

The physical examination revealed that he walked with an antalgic gait.  There was no evidence of abnormal weight bearing or bone loss.  Examination findings included tenderness, instability, weakness, and guarding of movement for the right knee.  There was no evidence of crepitation.  Clicks and snaps were noted, and there was no evidence of grinding.  The examiner found medial/lateral and anterior/posterior right knee instability, which he described as mild.  Cruciate ligament instability was described as 5 mm at 30 degrees and 90 degrees of flexion.  Varus/valgus testing was abnormal for the right knee.  Collateral ligament instability was described as 3 mm in the neutral position and at 30 degrees of flexion.  The right meniscus was surgically absent.  McMurray's test was negative.  The examination was negative for evidence of locking, effusion, or abnormal tendons or bursae.  The examiner found mild weakness in the right knee and noted the presence of a prosthesis in the joint.  Range of motion testing of the right knee revealed flexion from zero to 115 degrees and extension to zero degrees.  There was objective evidence of right knee pain with active motion and following repetitive motion.  Right knee range of motion was additionally limited following repetitive motion due to pain and was reported as flexion from zero to 105 degrees and extension to 5 degrees.  Based on the physical and X-ray examination findings, the examiner continued the diagnosis of status post, right total knee arthroplasty.    

Based on the above evidence, the Board finds that the Veteran is entitled to a separate 20 percent rating for instability from May 12, 2010.  In this regard, the Board notes that the impairment contemplated by Diagnostic Code 5257 is separate and distinct from the contemplated by Diagnostic Code 5055.  At the VA examination performed on May 12, 2010, the Veteran reported that he had frequent episodes of buckling of the knee.  In addition, the examination disclosed evidence of mild instability.  Therefore, the Board concludes that the instability and recurrent subluxation more nearly approximates slight than moderate and warrants a 20 percent rating.  None of the evidence shows that the Veteran has had more than moderate lateral instability or recurrent subluxation or that he had any lateral instability or recurrent subluxation prior to May 12, 2010.  As noted above, no evidence of instability was found on the September 2007 VA examination.  

With respect to the other impairment from the total knee arthroplasty, the Board concludes that the assigned rating of 60 percent is appropriate.  In this regard, the Board notes the Veteran's knee is not ankylosed and he does not have malunion or nonunion of the tibia and fibula.  In addition, he does not have loose motion requiring a brace.  He does have limitation of extension and flexion but if the disability were rated on the basis of limitation of motion, it would not warrant more than a 10 percent rating for limitation of extension and a 10 percent rating for limitation of flexion.  It is clear that rating the disability on the basis of limitation of motion would not be to the Veteran's advantage.

The Board has considered whether there is any other schedular basis for granting a higher rating or separate rating for the status post arthroplasty but has found none.   

In reaching the above decision, the Board has also considered the Veteran's statements that a continued 100 percent rating is warranted for his service-connected right knee disability.  However, the Veteran has not identified any legal or factual basis justifying the assignment of a 100 percent rating.  As explained above, the disability does not meet the applicable criteria for more than the assigned rating of 60 percent and a separate rating of 20 percent for instability and subluxation.

The Board has also considered whether the Veteran's claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the Veteran's right knee disability are contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of his medical disability, and made a claim for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

The Board having determined that the Veteran's status post right total knee arthroscopy warrants a 60 percent rating, but not higher from February 1, 2008, and a separate rating of 20 percent, but not higher, from May 12, 2010, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay, a remand is required before the Veteran's remaining claim can be properly adjudicated.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA examinations conducted in May 2010 revealed the presence of two surgical scars on the Veteran's anterior right knee.  Although one of these scars was thoroughly assessed during the May 2010 scar examination, the examination report does not provide information needed to rate the second scar.  Therefore, the examination report is inadequate for rating purposes, and the Veteran must be afforded another VA examination.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should afford the Veteran a VA scar examination to ascertain the nature and extent of the scarring resulting from his right total knee arthroplasty.  The examiner should provide the measurements of the Veteran's scars, and indicate for each scar whether it is deep (associated with underlying soft tissue damage) or superficial, unstable, painful, or causes limitation of motion, and any other symptomatology associated with the scars.

2.  The RO or the AMC also should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC must readjudicate the issue of whether a separate compensable rating is warranted for the Veteran's right total knee arthroplasty surgical scars.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


